Citation Nr: 0014895	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  90-49 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his Spouse, and her Uncle


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to 
December 1971.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a December 1988 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) issued an order in this appeal in 
August 1999 directing the following development.

Accordingly this appeal is REMANDED for the following:

1.  The RO should determine if 
information is available from any 
official source as to the appellant's 
specific unit or element assignments with 
U.S.A. Depot, Qui Nhon, and if so, does 
any such assignment match with any 
elements described in the documents 
referenced by the U.S. Armed Services 
Center for Research of Unit Records 
(formerly the U.S. Army and Joint 
Services Environmental Support Group).

2.  The RO should obtain a U.S. Armed 
Services Center for Research of Unit 
Records report that covers the enitre 
period of the appellant's service with 
the U.S.A. Depot; December 1969 to April 
1971.

3.  The RO should determine if there is 
information available from any other 
source as to the relevant history of the 
148th Ordinance Co. where the appellant 
served as a security guard from April 13, 
1971 to April 18, 1971 and from Co. C, 
87th Infantry, where the appellant served 
as a senior rifleman from April 18, 1971 
to July 17, 1971.

4.  The RO should determine if there is 
any other source of information available 
to ascertain Mr. [redacted]'s specific unit 
assignment at the time he was killed, and 
whether either the appellant's unit or 
that of Mr. [redacted] was present at the 
time of the attack on the fuel storage 
compound as described in Appendix 3 to 
the Operational Report, Lessons Learned; 
entitled Attack on Tank Farm #2 for the 
period ending 31 July 1970.

5.  The RO should contact the National 
Archives and Records Administration per 
the suggestion of the Environmental 
Support Group in the October 1993 and 
July 1995 responses.

6.  The RO should contact the Army 
Reserve Personnel Center and determine 
whether that organization is in 
possession of any of the appellant's 
records.

7.  The appellant should be asked to 
clarify any perceived discrepancy between 
his testimony and his written statement 
with regard to his account of the death 
of Mr. [redacted].

8.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and each action with 
response is documented in the claims 
folder.  The RO shall review the Court's 
order and comply with each and every 
element. 

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




